Title: From Benjamin Franklin to Cadwalader Evans, 18 July 1771
From: Franklin, Benjamin
To: Evans, Cadwalader


Dear Doctor,
London, July 18, 1771.
I wrote to you of the 4th instant per Gill, and sent you a Paper of Observations on your Specimens of Silk drawn up by Mr. Patterson, who is noted here in that Trade, with a Specimen of Italian Silk as a copy for our People to imitate. But they must not be discouraged if they should not come up to the Lustre of it, that being the very finest, and from a particular District in Italy, none other being equal to it from any other District or any other Country.
The European Silk I understand is all yellow, and most of the India Silk. What comes from China is white. In Ogilby’s Account of that Country, I find that in the Province of Chekiang “they prune their Mulberry Trees once a year as we do our Vines in Europe, and suffer them not to grow up to high Trees, because thro’ long Experience they have learn’d that the leaves of the smallest and youngest Trees make the best Silk, and know thereby how to distinguish the first Spinning of the Threads from the second, viz. the first is that which comes from the young Leaves that are gather’d in March, with which they feed their Silkworms; and the second is of the old Summer Leaves. And it is only the Change of Food, as the young and old Leaves which makes the Difference in the Silk. The Prices of the first and second Spinning differs among the Chinese. The best Silk is that of March, the coarsest of June, yet both in one year.” I have copied this passage to shew that in Chekiang they keep the Mulberry Trees low; but I suppose the Reason to be, the greater Facility of gathering the Leaves. It appears too by this passage, that they raise two Crops a year in that Province, which may account for the great Plenty of Silk there. But perhaps this would not answer with us, since it is not practis’d in Italy, tho’ it might be try’d. Chekiang is from 27 to 31 Degrees in North Latitude. Duhalde has a good deal on the Chinese Management of the Silk Business.
Dr. Pullein is an Acquaintance of mine. I will forward any Letters you may send him. He lives in Ireland, but often comes to London.
As you did not write to Dr. Fothergill, I communicated to him what you wrote in favour of Mr. Parke who is to wait on him tomorrow. I shall be glad to render the young Man any Service here.
We had a cold backward Spring here, and it is since the Solstice that we have had what may be called a warm Day. But the Country now looks well with the Prospect of great Plenty. It is however the general Opinion that Britain will not for some years export much Corn, great Part of the arable Land being now enclosed and turn’d to Grass, to nourish the immense Number of Horses raised for Exportation, there being a Rage in France and other parts of Europe for English Horses, that seems increasing every year.
I hope our Friend Galloway will not decline the Public Service in Assembly with his private Business. Both may be too much for his Health: But the first alone will be little more than an Amusement: And I do not see that he can be spared from that Station without great Detriment to our Affairs and to the general Welfare of America. I am with sincere esteem Your affectionate friend and humble Servant.
B. Franklin.
Dr. Cadw. Evans.
P.S. The enclosed Notes were given me by Mr. Small a Leading Member of the Society of Arts, with a Desire that I would send them over to some Member of your Philosophical Society; supposing the Herb may be of some use.
